PER CURIAM.
We affirm this successive appeal from a denial of a motion to correct a sentence. Because appellant has engaged in frivolous and successive appeals we warn him that if he files another appeal regarding the same issue and conviction that he will be subject to a cancellation of good time credits and other sanctions. See Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995); Wareham v. State, 678 So.2d 432 (Fla. 5th DCA), rev. den., 686 So.2d 583 (Fla.1996).
AFFIRMED.
DAUKSCH, HARRIS and PETERSON, JJ., concur.